UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 16, 2012 Commission File Number Registrant; State of Incorporation; Address and Telephone Number IRS Employer Identification No. 1-11459 PPL Corporation (Exact name of Registrant as specified in its charter) (Pennsylvania) Two North Ninth Street Allentown, PA18101-1179 (610) 774-5151 23-2758192 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 - Corporate Governance and Management Item 5.07 Submission of Matters to a Vote of Security Holders At PPL Corporation's (“PPL” or the “Company”) Annual Meeting of Shareowners held on May16, 2012, the shareowners: Elected all eleven nominees for the office of director.The votes for individual nominees were: Number of Votes For Withhold Authority Broker Non-Vote Frederick M. Bernthal John W. Conway Steven G. Elliott Louise K. Goeser Stuart E. Graham Stuart Heydt Raja Rajamannar Craig A. Rogerson William H. Spence Natica von Althann Keith H. Williamson Approved the PPL Corporation 2012 Stock Incentive.The vote was 424,139,130 in favor and 27,951,403 against, with 3,351,804 abstaining and 55,604,025 broker non-votes. Ratified the appointment of Ernst & Young LLP as the Company's independent registered public accounting firm for the year ending December31, 2012.The vote was 504,316,808 in favor and 4,931,429 against, with 1,798,125 abstaining and no broker non-votes. Approved a non-binding request of the PPL board of directors (“Board”) to approve the 2011 compensation of the Company’s named executive officers.The vote was 423,372,605 in favor and 27,378,491 against, with 4,690,241 abstaining and 55,605,025 broker non-votes. Approved a non-binding shareowner proposal requesting the Board to initiate the appropriate process to amend the Company’s governance documents to provide that director nominees be elected by the affirmative vote of the majority of votes cast at an annual meeting of shareholders, with a plurality vote standard retained for director elections where the number of director nominees exceeds the number of board seats to be filled.The vote was 244,441,312 in favor and 205,196,347 against, with 5,803,733 abstaining and 55,604,970 broker non-votes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PPL CORPORATION By: /s/ Paul A. Farr Paul A. Farr Executive Vice President and Chief Financial Officer Dated:May 21, 2012
